        Case 1:21-cv-00040-CJN Document 46-1 Filed 08/17/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

US DOMINION, INC., et al.,                               )
                                                         )
        Plaintiffs,
                                                         )
        v.                                               )
                                                              Civil Action No. 1:21-cv-00040-CJN
SIDNEY POWELL, et al.,                                   )
                                                         )
        Defendants.                                      )
                                                         )
                                       [PROPOSED] ORDER
       On considering Defendants’ Unopposed Motion to Enlarge Time to Answer the Complaint

(ECF #46), the lack of any opposition thereto, and the entire record herein, the Court finds that

defendants’ motion is well taken. For the foregoing reasons, it is hereby

       ORDERED that defendants’ motion is granted; and it is

       FURTHER ORDERED that defendants shall answer the complaint (ECF #1) on or before

Friday, September 24, 2021;

       SO ORDERED.

Dated: ______________________, 2021




                                             UNITED STATES DISTRICT JUDGE
